Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Claims 1-13 are pending. Claim 13 is new. Claim 6 has been withdrawn. Claim 1 has been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 reciting “the organic layer being a single body comprising the plurality of alternating convex portions and concave portions” lacks adequate support. The elected species as shown in FIG. 3A depicts the cross sectional view of a device comprising an organic layer 93, wherein the organic layer 93 is formed as separate bodies in the space between the adjacent light emitting regions. Applicant’s remark (page 1, 2/25/2022) refers to FIG. 9 as associated text for support of amendments to claim 1. However, FIG. 9 only shows a partial region of the space between the light emitting regions. If is unclear from FIG. 9 or any of the associated text that the intervening layer 93 would continuously span the entire space so as to form a “single body” between the light emitting regions. Therefore, the claimed “single body” constitutes new matter for lacking clear support in the original disclosure.
Claim 11 reciting “an intervening layer, as a part of the organic layer, having a forward tapered shape and disposed between the first wiring layer and the end of the barrier layer” lacks clear support. FIG. 3A shows the organic layer 93 as having a tapered shape along the end of the barrier layer 21,22. However, the organic layer 93 is separated in FIG. 3A, not a single body as recited in claim 1. FIG. 9 shows a partial view of the organic layer 91. In FIG. 9, no tapered shape of the organic layer 91 is shown to be “disposed between the first wiring layer and the end of the barrier layer. Therefore, the claimed structure of the intervening layer, which is a part of the organic layer, constitutes new matter for lack of clear support.
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the organic layer being a single body comprising the plurality of alternating convex portions and concave portions” renders the claim indefinite. As explained above, Applicant’s original disclosure does not clearly describe a “single body” organic layer that continuously spans the space between adjacent light emitting region. Therefore, it is unclear what is meant by the organic layer “being a single body comprising the plurality of alternating convex portions and concave portions”. 
Claim 11 reciting “an intervening layer, as a part of the organic layer, having a forward tapered shape and disposed between the first wiring layer and the end of the barrier layer” renders the claim indefinite. FIG. 3A shows the organic layer 93 as having a tapered shape along the end of the barrier layer 21,22. However, the organic layer 93 is separated in FIG. 3A. FIG. 9 shows a partial view of the organic layer 91. No tapered shape of the organic layer 93 is shown to be “disposed between the first wiring layer and the end of the barrier layer. Thus, it is unclear what does it mean to for the intervening layer to have a forward tapered shape that is disposed between the first wiring layer and the end of the barrier layer as claimed.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitabayashi et al. US 2010/0096988 A1 (Kitabayashi).

    PNG
    media_image1.png
    490
    844
    media_image1.png
    Greyscale

In re claim 1, Kitabayashi discloses (e.g. FIG. 7) a light-emitting device 30 comprising: 
a first region (region to the left of FIG. 7), a second region (region to the right of FIG. 7), and a spacing region (center region shown in FIG. 7) disposed between the first (left side) region and the second (right side) region on a flexible substrate 1 (resin substrate, ¶ 97; no particular flexibility claimed to distinguish over, e.g. a resin substrate); 
an organic layer 16 or 24r (¶ 102, 85) disposed above the flexible substrate 1, an upper surface of the organic layer 16,24r comprising an uneven surface in the spacing region (e.g. see FIG. 7), the uneven surface comprising a plurality of alternating convex portions and concave portions, the organic layer 16 or 24r being a “single body” (as best understood) including the plurality of alternating convex portions and concave portions (16 being an organic layer is a “single body” with the concave and convex portions, 24r is also considered a “single body” with concave and convex portions; and 
a conductive layer 27 extending from the first (left side) region to the second (right side) region across the spacing region (center region in FIG. 7), the conductive layer 27 being located over the organic layer 16, 24r, wherein 
a shape of the conductive layer 27 corresponds to a shape of the uneven surface (see FIG.7).

In re claim 2, Kitabayashi discloses (e.g. FIGs. 6-7) a first light-emitting element (a pixel to the left of  FIG. 7) and a second light-emitting element (a pixel to the right of FIG. 7) disposed above the flexible substrate 1, wherein the first light-emitting element (pixel to the left of FIG. 7) is disposed in the first (left side) region and the second light-emitting element (pixel to the right of FIG. 7) is disposed in the second (right side) region.

In re claim 12, Kitabayashi discloses (e.g. FIGs. 6-7) an insulating resin layer 16 (¶ 102) disposed beneath the organic layer 24r (¶ 85) and above the flexible substrate 1, the insulating resin layer 16 comprising an organic resin layer (¶ 102); and 
a common barrier layer 14,15 disposed beneath the insulating resin layer 16 and above the flexible substrate 1, wherein 
the insulating resin layer 16 and the common barrier layer 14,15 extend from the first region (left side of FIG. 7) to the second region (right side of FIG. 7) across the spacing region (the center pixel region in FIG. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi as applied to claim 1 above, and further in view of Oh US 2007/0024181 A1.
In re claim 13, Kitabayashi discloses the claimed invention including the light emitting device having organic layers 16 and 24r in FIG. 7. 
Kitabayashi further discloses in other embodiments the functional layer 24r including a hole injection/transport layer 25 for improving efficiency of electron/hole recombination (¶ 141). Hole injection/transport layer 25 is formed of an electroconductive material (¶ 135). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the functional layer 24r in the device in FIG. 7 to include a hole injection/transport layer 25 for improving recombination efficiency, wherein the hole injection/transport layer 25 comprises electroconductive material. 
Alternatively, Oh teaches (FIG. 4) an OLED comprising a pixel electrode 210, wherein the pixel electrode may be formed of ITO, IZO (¶ 54) or a conductive polymer (¶ 55). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace Kitabayashi’s pixel electrode 23r made of ITO, IZO (¶ 108) with a conductive polymer as taught by Oh as an obvious alternative material choice. Organic conductive polymer is known for crack resistant. Therefore, it would have been obvious to use conductive polymer its crack resistant property and thereby improve device reliability. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. US 2005/0122040 A1 (Duineveld) in view of Hayashi US 2010/0019654 A1.
In re claim 1, Duineveld discloses (e.g. FIGs. 1-12) a light-emitting device comprising: 
a first region 21 (one of EL areas 21), a second region 21 (another one of EL areas 21), and a spacing region (e.g. a region between two EL areas 21 along the lateral direction in FIG. 3 or along the vertical direction in FIG. 11) disposed between the first region (e.g. left/bottom EL area 21) and the second region (e.g. right/top EL area 21) on a flexible substrate 3 (may be flexible, ¶ 34); 
a photoresist layer 15,15a,15b,125,19 (¶ 116,117) disposed above the flexible substrate 3, an upper surface of the photoresist layer 15,15a,15b,125,19 comprising an uneven surface in the spacing region (e.g. see FIGs. 4, 5 or FIG. 12), the uneven surface comprising a plurality of alternating convex portions (portions of 15 in FIG. 4, portions of 16 in FIG. 5, or portions 125a,125b in FIG. 12) and concave portions (portions between 15 and 15a in FIG. 4, portions between 16 in FIG. 5, or gap space between 125a,125b), the photoresist layer 15,15a,15b,125,19 being a “single body” (as best understood) including the plurality of alternating convex portions and concave portions (for device 41 in FIGs. 3-4, 15,15a,15b and 19 together forming a connected structure considered a “single body”; for device 61 in FIG. 5, integral section 16 and 15b similar to that shown in FIG. 3 together forming a connected structure considered a “single body”; for device 121 in FIGs. 11-12, 125a,125b,15,15a may be connected along the lateral direction via intermediate portion 19 similar to FIG. 4 or with an integral section 16 similar to FIG. 5, thus also considered a “single body”); and 
a conductive layer 11 extending from the first region 21 to the second region 21 across the spacing region (see FIGs. 4, 5, and 12 where conductive layer 11 is present in the space between 21), the conductive layer 11 being located over the photoresist layer 15,125, wherein 
a shape of the conductive layer 11 corresponds to a shape of the uneven surface (see FIGs. 4, 5 and 12).
Duineveld teaches the device 41 shown in FIGs. 3-4 include photoresist sections 15,15a,15b and 19. As shown in FIG. 3, section 15b physically connects 15 and 15a between adjacent rows light emitting areas 21. Thus, the photoresist sections 15,15a, and 15b together form a connected structure that teaches the claimed “single body”, as best understood. Furthermore, as shown in FIG. 4 along the cross-section I-I of FIG. 3, photoresist sections 19 further physically couples sections 15 and 15a. Thus, photoresist 19 may also be considered forming a portion of the “single body”. I.e. in this case, photoresist sections 15,15a,15b and 19 together form a connected structure teaching the claimed “single body”.
Duineveld teaches the device 61 shown in FIG. 5 as having an integral section 16 instead of 15,15a and 19 in FIG. 4. Therefore, in this embodiment, 16 alone may teach the claimed “single body”. Furthermore, sections 15b remains between adjacent rows of 21 as shown in FIG. 3. Therefore, 16 and 15b together may also be considered the “single body”.
Duineveld teaches the device 121 in FIGs. 11-12 as having subsections 125a,125b, which together with 15, defines the region 21. In the cross-sectional view V-V of FIG. 12, 125a,125b are shown as separate. The lateral cross-section across adjacent regions 21 is not explicitly shown for device 121. However, in light of Duineveld’s disclosure as a whole, it would be obvious to one having ordinary skill in the art that the lateral cross-sectional view of the device 121 would be similar to that of either FIG. 4 or FIG. 5. That is, either 19 (similar to FIG. 4) is present in the regions laterally between 15 and 15a to ensure insulation of the electrodes for preventing short circuit (¶ 112), or an integral section 16 (similar to FIG. 5) may be formed as alternative to 15 and 15a in the lateral cross-sectional region between adjacent regions 21. 

Duineveld discloses the patterned sections 15,16,125,19 for defining EL areas is provided using conventional photoresist (¶ 117). Duineveld does not explicitly disclose the conventional photoresist used in forming the sections 15,16,125,19 is an organic material. 
However, Hayashi discloses an organic EL device (e.g. FIG. 1A) comprising partition wall 13 for defining light emitting regions, wherein the partition wall is made of organic photosensitive resin suitable for photolithography. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use organic photoresist to form Duineveld’s photoresist sections 15,16,125,19 patterned by photolithography as suitable conventional photoresist material as taught by Hayashi and is well-known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 2, Duineveld discloses (e.g. FIG. 1) a first light-emitting element 21 (one of EL areas 21) and a second light-emitting element 21 (another one of EL areas 21) disposed above the flexible substrate 3, wherein the first light-emitting element 21 is disposed in the first region and the second light-emitting element 21 is disposed in the second region.

In re claim 12, Duineveld discloses the substrate can be a flexible transparent resin (¶ 34). No particular “insulating resin layer”, “common barrier layer” and “flexible substrate” have been claimed that would distinguish over respective upper section of element 3, center section of element 3, and bottom section of element 3, such that 
an insulating resin layer (upper section of 3) disposed beneath the organic layer 15,125 and above the flexible substrate (bottom section of 3), the insulating resin layer (upper section of 3) comprising an organic resin layer (¶ 34); and 
a common barrier layer (center section of 3) disposed beneath the insulating resin layer (upper section of 3) and above the flexible substrate (bottom section of 3), wherein 
the insulating resin layer (upper section of 3)  and the common barrier layer (center section of 3) extend from the first region (one EL area 21) to the second region (another EL area 21) across the spacing region (region between EL areas 21).


Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld and Hayashi as applied to claims 1 and 2 above, and further in view of Kwon et al. US 2016/0028043 A1 (Kwon). 
In re claim 3, Duineveld discloses an organic light emitting display comprising a plurality of EL areas 21 defined by organic partitioning sections 15,125 forming display pixels on a substrate 3. Duineveld does not explicitly disclose the display device comprising a lower barrier layer disposed beneath the organic layer 15,125 and above the flexible substrate 3; a first upper barrier layer disposed above the first light-emitting element 21 and including a first inorganic material; and a second upper barrier layer disposed above the second light-emitting element 21 and including a second inorganic material, wherein the first upper barrier layer and the second upper barrier layer are spaced from each other at least in the spacing region.
However, Kwon discloses (e.g. FIGs. 1-4) an OLED display comprising a plurality of pixel areas PA each comprising at least one pixel P (¶ 50), wherein pixel areas PA are separated by a spacing region PB, and further comprising: 
a lower barrier layer 30 (FIG. 1, ¶ 57) or 120 or 160 (FIG. 4) disposed beneath the organic layer (e.g. organic pixel defining layer 190 shown in FIG. 4) and above the flexible substrate 100 (¶ 51); 
a first upper barrier layer 310 (of one PA) disposed above the first light-emitting element 70 (of one PA) and including a first inorganic material (¶ 104); and 
a second upper barrier layer 310 (of another PA) disposed above the second light-emitting element 70 (of another PA) and including a second inorganic material (¶ 104), wherein 
the first upper barrier layer 310 (of one PA) and the second upper barrier layer 310 (of another PA) are spaced from each other at least in the spacing region PB.
Kwon discloses the lower and upper barrier layers 30,120,160,310 are provided to seal the pixels from damage caused by external moisture (¶ 70,116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form lower and upper barrier layers in Duineveld’s organic display to protect the display pixels from external moisture as taught by Kwon.

In re claim 4, Kwon discloses (e.g. FIG. 2) the lower barrier layer 30 includes a first lower barrier layer 30 (of one PA) and a second lower barrier layer 30 (of another PA) spaced from each other; 
the first light-emitting element 70 (of one PA) is disposed above the first lower barrier layer 30 (of one PA); and 
the second light-emitting element 70 (of another PA) is disposed above the second lower barrier layer 30 (of another PA).

In re claim 5, Duineveld discloses (e.g. FIGs. 1 & 12) a first wiring (portion of electrode layer 11 between the EL areas 21), as a part of the conductive layer 11, disposed between the first lower barrier layer and the second lower barrier layer (separated bottom barriers 30 taught by Kwon), wherein 
the first light-emitting element 21 (of one EL area) and the second light-emitting element 21 (of another EL area) each includes: 
a first electrode 11 (portion of 11 in EL areas); 
a second electrode 5 facing the first electrode 5; and 
a light-emitting layer 7,9 disposed between the first electrode (portion of 11 in EL areas 21)  and the second electrode 5, and 
the first wiring (portion of 11 between EL areas 21) electrically connects the first electrode of the first light-emitting element (portion of 11 in one EL area 21) and the first electrode of the second light-emitting element (portion of 11 in another EL area 21).

In re claim 7, Duineveld and Kwon discloses the claimed organic light emitting display including upper barrier layers 310 as taught by Kwon. Duineveld and Kwon do not explicitly disclose the display further comprising: a sealing resin covering the first upper barrier layer and the second upper barrier layer.
However, Hayashi discloses (e.g. FIG. 1A) an organic light-emitting display comprising light emitting elements 21 covered by organic buffer 18 and barrier layer 19 which is subsequently covered with an upper substrate 31 through an organic adhesive resin 34 that fills the space the space between the barrier 19 and the cover substrate 31 to protect underlying layers (¶ 81,93-94).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a cover substrate over Duineveld’s display device and fill the space between the cover substrate and the underlying layers with an organic adhesive for protection as taught by Hayashi. 
As such, the resulting organic adhesive filing teaches the claimed “sealing resin” that covers the upper barrier layers. 

In re claim 8, Hayashi discloses (e.g. FIG. 1A) an upper substrate 31 disposed on the sealing resin 34 and facing the flexible substrate (e.g. flexible substrate 3 taught by Duineveld).

In re claim 9, Duineveld discloses the matrix display comprises TFTs for driving the EL elements (¶ 64). Duineveld does not explicitly disclose the TFT is disposed below the light-emitting elements and a passivation layer covering the TFT. 
However, Kwon discloses an active matrix organic display (e.g. FIGs. 2 & 4) wherein each pixel comprises a light-emitting element 70 and a thin-film transistor Q1 disposed below the light-emitting element 70 to drive the light emitting element; and a passivation layer 180 (FIG. 4) covering the thin-film transistor Q for isolating the light-emitting element 70 from the TFT Q1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form driving TFT below the light-emitting elements 21 taught by Duineveld and to provide a passivation layer between the TFT and the light-emitting element as taught by Kwon to form an active matrix display with high refresh rate and low power consumption as is well-known in the art.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duineveld, Hayashi and Kwon as applied to claim 3 above, and further in view of Tsuchiya et al. US 2005/0046346 A1 (Tsuchiya). 
In re claim 10, the combination of Duineveld, Hayashi and Kwon discloses the claimed invention including “a lower barrier layer” (e.g. interlayer insulating layer 160 as taught by Kwon in FIG. 4). The combination of Duineveld, Hayashi and Kwon does not explicitly disclose a first wiring, as a part of the conductive layer, striding across an end of the lower barrier layer, wherein the end of the lower barrier layer has a forward tapered shape.
However, Tsuchiya discloses (e.g. FIGs. 2 & 5) a light-emitting display comprising a lower barrier layer 102 (interlayer insulating film) on which light-emitting elements are provided, wherein the end of the lower barrier layer 102 has a forward tapered shape (see FIG. 5), and a wiring 105 (¶ 77) extending across the end of the lower barrier layer 102. Tsuchiya teaches such end structure improve sealing of the display device (¶ 82-84). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the OLED display as taught by the combination of Duineveld, Hayashi and Kwon by providing an insulating layer 102 (teaches the lower barrier layer) with forward tapered end and provide a wiring 105 (teaches the first wiring layer) across the tapered end of the lower barrier layer to improve seal of the device as taught by Tsuchiya. 

In re claim 11, as best understood, Tsuchiya discloses (e.g. FIG. 5) “an intervening layer 103, as a part of the organic layer”, having a forward tapered shape and disposed between the first wiring 105 and the end of the lower barrier layer 102.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Regarding Duineveld, Applicant argues subsections 125a and 125b are spaced apart and each only include one convex portion (Remark, page 2).
This is not persuasive. 
Duineveld teaches the device 121 in FIGs. 11-12 as having subsections 125a,125b, which together with 15, defines the region 21. In the cross-sectional view V-V of FIG. 12, 125a,125b are shown as separate. The lateral cross-section across adjacent regions 21 is not explicitly shown for device 121. However, in light of Duineveld’s disclosure as a whole, it would be obvious to one having ordinary skill in the art that the lateral cross-sectional view of the device 121 would be similar to that of either FIG. 4 or FIG. 5. That is, either 19 (similar to FIG. 4) is present in the regions laterally between 15 and 15a to ensure insulation of the electrodes for preventing short circuit (¶ 112), or an integral section 16 (similar to FIG. 5) may be formed as alternative to 15 and 15a in the lateral cross-sectional region between adjacent regions 21. In the absent of an insulation 19 as shown in FIG. 4 or an integral section 16 as shown in FIG. 5, the electrodes 5 and 11 will be electrically shorted and the device will not be operable. Therefore, while 125a and 125b are shown to be separated in the vertical cross-section V-V, in the lateral cross-section, 15 and 15a would be connected laterally across with 19 or as an integral piece 16. As such, 125a,125b is connected with 15 as shown in FIG. 11, while 15 would be further connected with 15a through 19 (or through integral section 16). The connected structure together forms a “single body” which includes the plurality of alternating convex portions and concave portions formed by 125a,125b and spacing therebetween. 

Alternatively, Duineveld teaches a device 41 shown in FIGs. 3-4 that include photoresist sections 15,15a,15b and 19. As shown in FIG. 3, section 15b physically connects 15 and 15a between adjacent rows light emitting areas 21. Thus, the photoresist sections 15,15a, and 15b together form a connected structure that teaches the claimed “single body”. Such connected “single body” 15+15a+15b includes (FIG. 4) convex portions 15,15a and concave portions (regions between 15 and 15a). Furthermore, as shown in FIG. 4 along the cross-section I-I of FIG. 3, photoresist sections 19 further physically couples sections 15 and 15a. Thus, photoresist 19 may also be considered forming a portion of the “single body”. I.e. in this case, photoresist sections 15,15a,15b and 19 together form a connected structure teaching the claimed “single body”.
Further alternatively, Duineveld teaches a device 61 shown in FIG. 5 as having an integral section 16 instead of 15,15a and 19 in FIG. 4. Therefore, in this embodiment, 16 alone may teach the claimed “single body”. The “single body” 16 includes (FIG. 5) convex portions corresponding to the thicker end portions and concave portions corresponding to the thinner portions. Furthermore, sections 15b remains between adjacent rows of 21 as shown in FIG. 3. Therefore, 16 and 15b together may also be considered the “single body”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815